Exhibit 10.2

 

Additional Facility Accession Deed (Term Facility), dated May 20, 2011, among
Deutsche Bank AG, London Branch as Facility Agent, the Additional Facility
Lenders, Virgin Media Investment Holdings Limited, the Obligor’s Agent, and the
Original Borrowers.

 

--------------------------------------------------------------------------------


 

To:                              Deutsche Bank AG, London Branch as Facility
Agent
The Additional Facility Lenders

 

20 May 2011

 

Dear Sirs

 

Additional Facility Accession Deed (Term Facility)

 

This Deed is dated 20 May 2011 and relates to:

 

(a)                               the facilities agreement dated 16 March 2010
as amended and restated on 26th March 2010 and 15th February 2011 (the
“Facilities Agreement”) whereby certain facilities were made available to the
Borrowers under the guarantee of the Guarantors, by a group of banks and other
financial institutions on whose behalf Deutsche Bank AG, London Branch acts as
Facility Agent in connection therewith;

 

(b)                              the HYD Intercreditor Agreement;

 

(c)                               the Group Intercreditor Agreement; and

 

(d)                              the Security Trust Agreement.

 

1.                                    Terms defined in the Facilities Agreement
shall have the same meaning in this Additional Facility Accession Deed.

 

2.                                    We refer to Clause 2.6 (Additional
Facility) of the Facilities Agreement.

 

3.                                    Unless otherwise indicated herein, the
terms of this Additional Facility Accession Deed shall be consistent in all
material respects with the terms of the Facilities Agreement including, without
limitation, with respect to interest period, tax gross-up provisions and
indemnity provisions, representations and warranties, utilisation mechanics,
cancellation and prepayment (including the treatment of this Additional Facility
Accession Deed under the prepayment waterfall), fees, costs and expenses,
transfers, voting, amendments and waivers, financial and non-financial covenants
and events of default.

 

4.                                    No Utilisation may be made of the
Additional Facility made available pursuant to this Additional Facility
Accession Deed, if, at the time of such Utilisation, an Event of Default is
continuing or would result from such Utilisation.

 

5.                                    The obligations of the Additional Facility
Lenders to make the Additional Facility available shall be conditional upon the
Facility Agent having confirmed to the Company that it has received (or has
waived in accordance with the Facilities Agreement, the requirement to receive)
the documents listed in Appendix 3 (Conditions Precedent to Additional Facility
Utilisation) and that each is satisfactory, in form and substance, to the

 

--------------------------------------------------------------------------------


 

Facility Agent, acting reasonably.  The Facility Agent shall notify the Company
and the Additional Facility Lenders promptly upon being so satisfied.

 

6.                                    Each Additional Facility Lender agrees to
become a party to and be bound by the terms of the Facilities Agreement as an
Additional Facility Lender in accordance with Clause 2.6 (Additional Facility).

 

7.                                    This Additional Facility is made as a term
loan facility.

 

8.                                    The aggregate principal amount of the
Additional Facility being made available under this Additional Facility
Accession Deed is £750,000,000.

 

9.                                    The Additional Facility to be made
available under this Additional Facility Accession Deed shall notionally be
divided into two notional sub-facilities, “Additional Facility 1” and
“Additional Facility 2” (which together are referred to as the Additional
Facility, and constitute a single Additional Facility for the purposes of the
Facilities Agreement).

 

10.                              Each Additional Facility Lender’s Commitment
under this Additional Facility is as set forth in Appendix 1 hereto.

 

11.                              Interest on the Additional Facility will accrue
and be payable in accordance with Clause 14 (Interest on Term Facility Advances)
of the Facilities Agreement. The Additional Term Facility Margin is, subject to
paragraph 12 below, 2.125% per annum.

 

12.                              The provisions of Clause 14.6 (Margin Ratchet
for A Facility Advances, A1 Facility Advances and A2 Facility Advances) shall
apply to the Additional Facility with the following amendments:

 

(a)                the words “not less than 6 months after the Original
Execution Date” in the first line of 14.6(a) shall be read as “on or after 31
December 2011”;

 

(b)               each reference to “the A Facility Margin, the A1 Facility
Margin and the A2 Facility Margin” includes a reference to the Additional Term
Facility Margin;

 

(c)                each reference to “A Facility Advances, A1 Facility Advances
and A2 Facility Advances includes a reference to Additional Facility Advances;
and

 

(d)               the table set out in 14.6(a) shall be replaced by the
following table:

 

Leverage Ratio

 

 

 

Margin

 

Greater than

 

3.50:1.00

 

2.125

%

Equal to or less than

 

3.50:1.00 but greater than 3.25:1.00

 

1.875

%

Equal to or less than

 

3.25:1.00

 

1.625

%

 

2

--------------------------------------------------------------------------------


 

13.                              The Final Maturity Date in respect of the
Additional Facility is 30 June 2015. The Additional Facility shall be repaid as
a bullet payment on the Final Maturity Date.

 

14.                              Use of proceeds: The Additional Facility shall
be applied towards (i) financing the prepayment in full of all amounts
outstanding under the A1 Facility, the A2 Facility, and the B1 Facility and
(ii) to the extent any amounts remain after application in accordance with
paragraph (i), for the purposes specified in clause 2.4 (Purpose) of the
Facilities Agreement.

 

15.                              The Additional Facility Commencement Date is
expected to be 27 May 2011.

 

Fees

 

16.                              The fees in relation to this Additional
Facility shall be as set out in fee letter dated today’s date between the
Company and the Facility Agent.

 

Facility Roll

 

17.                              Each Additional Facility Lender except for HSBC
Bank plc agrees that with effect from the date of Utilisation of the Additional
Facility:

 

(a)                such Lender’s participation in any Outstandings under the A1
Facility or the A2 Facility or the B1 Facility shall be treated as being
outstanding under the notional Additional Facility 1, and no longer outstanding
under the A1 Facility, the A2 Facility, or the B1 Facility;

 

(b)               such Lender’s A1 Facility Commitment, A2 Facility Commitment
and B1 Facility Commitment shall be reduced to zero;

 

(c)                no further utilisation of the notional Additional Facility 1
may be made under the Facilities Agreement or this Deed.

 

18.                              If by operation of paragraph 17 above any
participation of an Additional Facility Lender in Outstandings or any part of
such Outstandings (in either case, the “Rolling Outstanding Amount”) under one
Facility (the “First Facility”) becomes a participation of such Additional
Facility Lender in Outstandings under the Additional Facility (the “Second
Facility”) on a day other than the last day of the Interest Period in relation
to the Rolling Outstanding Amount under the First Facility (the “Current
Interest Period”), notwithstanding any other provision of this Additional
Facility Accession Deed of the Facilities Agreement:

 

(a)                            the first Interest Period for such Rolling
Outstanding Amount under the Second Facility shall have a duration equal to the
unexpired portion of the Current Interest Period;

 

(b)                           EURIBOR or LIBOR (as applicable to such Rolling
Outstanding Amount) for purposes of determining the rate of interest payable
relating to the Additional Facility on such Rolling Outstanding Amount for such
first Interest Period shall

 

3

--------------------------------------------------------------------------------


 

be the rate thereof which would have applied if the Rolling Outstanding Amount
had remained outstanding under the First Facility for the remainder of the
Current Interest Period; and

 

(c)                         all interest and any other amounts accrued but
unpaid under the Relevant Finance Documents on the Rolling Outstanding Amount on
or before the date of Utilisation of the Additional Facility under the First
Facility, shall be due and payable on the last day of the Current Interest
Period.

 

Netting

 

19.                              The Additional Facility Lenders and Facility
Agent acknowledge that the Borrowers intend to issue to the Facility Agent:

 

(a)                            a Utilisation Request pursuant to and in
accordance with Clause 4.1(a) of the Facilities Agreement for the full amount of
the Additional Facility Commitments; and

 

(b)                           a notice of voluntary prepayment pursuant to and
in accordance with Clause 11.1 (Voluntary Prepayment) of the Facilities
Agreement relating to all Outstandings under the A1 Facility, the A2 Facility
and the B1 Facility.

 

20.                              Each Borrower and Additional Facility Lender
agrees that on the date of Utilisation of the Additional Facility (i) all of the
Outstandings under the A1 Facility, the A2 Facility and the B1 Facility shall,
in accordance with paragraph 17 above, be deemed to roll into the Additional
Facility 1 and the obligations of each Additional Facility Lender to make an
Additional Facility Advance in an amount equal to its Commitment under the
notional Additional Facility 1 shall be deemed to have been performed and
satisfied accordingly; and (ii) each Additional Facility Lenders shall (subject
to the terms and conditions hereof) make an Advance in an amount equal to the
notional Additional Facility 2, but (iii) the Additional Facility Lenders will
not receive any cash amount in connection with the prepayment referred to in
paragraph 19(b) above, nor (iv) be required to provide additional cash advances
corresponding to the notional Additional Facility 1 amount.

 

21.                              The Company confirms that all requirements of
paragraph (a) of Clause 2.6 (Additional Facility) are fulfilled as of the date
of this Additional Facility Accession Deed.

 

22.                              Each Additional Facility Lender confirms to
each other Relevant Finance Party that:

 

(a)                it has made its own independent investigation and assessment
of the financial condition and affairs of each Obligor and such Obligor’s
related entities in connection with its participation in the Additional Facility
being made available pursuant to this Additional Facility Accession Deed and has
not relied on any information provided to it by any other Relevant Finance Party
in connection with any Relevant Finance Document; and

 

4

--------------------------------------------------------------------------------


 

(b)               it will continue to make its own independent appraisal of the
creditworthiness of each Obligor and such Obligor’s related entities while any
amount is or may be outstanding under the Facilities Agreement or any Additional
Facility Commitment is in force.

 

23.                              Each Additional Facility Lender except for HSBC
Bank plc is, as of the date of this Deed, an Original Lender under the
Facilities Agreement. The Facility Office and address for notices of each such
Additional Facility Lender for the purposes of Clause 41 (Notices and Delivery
of Information) is as set out in the Facilities Agreement in its capacity as
Original Lender.

 

24.                              The Facility Office and address for notices of
HSBC Bank plc for the purposes of Clause 41 (Notices and Delivery of
Information) is:

 

HSBC Bank plc
24th Floor
8 Canada Square
London E14 5HQ

 

Attention:

 

Process Manager, Loans Administration

Fax:

 

020 7992 4680

 

25.                              Each Additional Facility Lender represents to
the Facility Agent and to the Company that it has the tax status set out
opposite its name in Appendix 2.

 

26.                              HSBC Bank plc shall deliver to the Facility
Agent as soon as practicable after the date hereof and in any case no later than
the date falling five Business Days before the date upon which interest next
falls due for payment after the date hereof, the following documents evidencing
the tax status of HSBC Bank plc as a UK Bank Lender:

 

UK Bank Lender

 

(i)                                     certificate of incorporation; and

 

 

 

 

 

(ii)                                  copy of banking licence.

 

27.                              Each Additional Facility Lender (except for
HSBC Bank plc) that is a UK Bank Lender or a UK Non-Bank Lender confirms to the
Company and the Facility Agent, that it has previously provided the following
documents evidencing the tax status of such Additional Facility Lender as
indicated above, and that there have been no changes to the form of such
documents relevant for these purposes:

 

5

--------------------------------------------------------------------------------


 

UK Bank Lender

 

(i)                                     certificate of incorporation; and

 

 

 

 

 

(ii)                                  copy of banking licence.

 

 

 

UK Non- Bank Lender

 

(i)                                     certificate of incorporation in the UK;
or

 

 

 

 

 

(ii)                                  other evidence that the relevant ss.
933-937 Income Tax Act 2007 conditions are met.

 

28.                              Each Additional Facility Lender (other than
HSBC Bank plc) acknowledges that it is a party to the HYD Intercreditor
Agreement and the Group Intercreditor Agreement as a Senior Finance Party and as
a Senior Lender.

 

ACCESSION TO THE HYD INTERCREDITOR AGREEMENT

 

HSBC Bank plc hereby agrees with each other person who is or becomes party to
the HYD Intercreditor Agreement in accordance with the terms thereof that with
effect on and from the date hereof, it will be bound by the HYD Intercreditor
Agreement as a Senior Finance Party and as a Senior Lender as if it had been an
original party thereto in such capacity.

 

ACCESSION TO THE GROUP INTERCREDITOR AGREEMENT

 

HSBC Bank plc hereby agrees with each other person who is or becomes party to
the Group Intercreditor Agreement in accordance with the terms thereof that with
effect on and from the date hereof, it will be bound by the Group Intercreditor
Agreement as a Senior Finance Party and as a Senior Lender as if it had been an
original party thereto in such capacity.

 

This Deed, including all non-contractual obligations arising out of or in
connection with it, shall be governed by, and construed in accordance with,
English Law.

 

6

--------------------------------------------------------------------------------

 


 

IN WITNESS WHEREOF this Deed has been executed as a deed by the parties hereto
and is delivered on the date written above.

 

THE COMPANY

 

EXECUTED as a DEED

)

 

 

 

 

for and on behalf of

)

 

 

 

 

VIRGIN MEDIA INVESTMENT

)

 

 

/s/ Robert Gale

 

HOLDINGS LIMITED

)

 

 

 

 

 

 

In the presence of:

 

 

 

 

 

 

 

 

 

Witness’s signature:

 

/s/ Linda Lee

 

 

 

 

 

 

 

Name:

 

Linda Lee

 

 

 

 

 

 

 

Address:

 

Media House

 

 

 

 

 

 

 

 

 

Bartley Wood Business Park

 

 

 

 

 

 

 

 

 

Hook Hampshire RG27 9UP

 

 

 

THE OBLIGORS’ AGENT

 

EXECUTED as a DEED

)

 

 

 

 

for and on behalf of

)

 

 

 

 

VIRGIN MEDIA INVESTMENT

)

 

 

/s/ Robert Gale

 

HOLDINGS LIMITED

)

 

 

 

 

 

 

In the presence of:

 

 

 

 

 

 

 

 

 

Witness’s signature:

 

/s/ Linda Lee

 

 

 

 

 

 

 

Name:

 

Linda Lee

 

 

 

 

 

 

 

Address:

 

Media House

 

 

 

 

 

 

 

 

 

Bartley Wood Business Park

 

 

 

 

 

 

 

 

 

Hook Hampshire RG27 9UP

 

 

 

7

--------------------------------------------------------------------------------


 

THE ORIGINAL BORROWERS

 

EXECUTED as a DEED

)

 

 

 

 

for and on behalf of

)

 

 

 

 

VIRGIN MEDIA INVESTMENT

)

 

 

/s/ Robert Gale

 

HOLDINGS LIMITED

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

In the presence of:

 

 

 

 

 

 

 

 

 

Witness’s signature:

 

/s/ Linda Lee

 

 

 

 

 

 

 

Name:

 

Linda Lee

 

 

 

 

 

 

 

Address:

 

Media House

 

 

 

 

 

 

 

 

 

Bartley Wood Business Park

 

 

 

 

 

 

 

 

 

Hook Hampshire RG27 9UP

 

 

 

 

EXECUTED as a DEED

)

 

 

 

 

for and on behalf of

)

 

 

 

 

VIRGIN MEDIA LIMITED

)

 

 

 

 

 

)

 

 

/s/ Robert Gale

 

 

 

In the presence of:

 

 

 

 

 

 

 

 

 

Witness’s signature:

 

/s/ Linda Lee

 

 

 

 

 

 

 

Name:

 

Linda Lee

 

 

 

 

 

 

 

Address:

 

Media House

 

 

 

 

 

 

 

 

 

Bartley Wood Business Park

 

 

 

 

 

 

 

 

 

Hook Hampshire RG27 9UP

 

 

 

8

--------------------------------------------------------------------------------


 

EXECUTED as a DEED

)

 

 

 

 

for and on behalf of

)

 

 

 

 

VIRGIN MEDIA WHOLESALE

)

 

 

/s/ Robert Gale

 

LIMITED

)

 

 

 

 

 

 

In the presence of:

 

 

 

 

 

 

 

 

 

Witness’s signature:

 

/s/ Linda Lee

 

 

 

 

 

 

 

Name:

 

Linda Lee

 

 

 

 

 

 

 

Address:

 

Media House

 

 

 

 

 

 

 

 

 

Bartley Wood Business Park

 

 

 

 

 

 

 

 

 

Hook Hampshire RG27 9UP

 

 

 

 

EXECUTED as a DEED

)

 

 

 

 

for and on behalf of

)

 

 

 

 

VMIH SUB LIMITED

)

 

 

/s/ Robert Gale

 

 

)

 

 

 

 

 

 

In the presence of:

 

 

 

 

 

 

 

 

 

Witness’s signature:

 

/s/ Linda Lee

 

 

 

 

 

 

 

Name:

 

Linda Lee

 

 

 

 

 

 

 

Address:

 

Media House

 

 

 

 

 

 

 

 

 

Bartley Wood Business Park

 

 

 

 

 

 

 

 

 

Hook Hampshire RG27 9UP

 

 

 

9

--------------------------------------------------------------------------------


 

EXECUTED as a DEED

)

 

 

 

 

for and on behalf of

)

 

 

 

 

VIRGIN MEDIA SFA FINANCE

)

 

 

/s/ Robert Gale

 

LIMITED

)

 

 

 

 

 

 

In the presence of:

 

 

 

 

 

 

 

 

 

Witness’s signature:

 

/s/ Linda Lee

 

 

 

 

 

 

 

Name:

 

Linda Lee

 

 

 

 

 

 

 

Address:

 

Media House

 

 

 

 

 

 

 

 

 

Bartley Wood Business Park

 

 

 

 

 

 

 

 

 

Hook Hampshire RG27 9UP

 

 

 

10

--------------------------------------------------------------------------------


 

 

 

THE FACILITY AGENT

 

EXECUTED as a DEED for and on behalf of

 

DEUTSCHE BANK AG, LONDON BRANCH

 

By:

/s/ Rajeev Thakeria

 

By:

/s/ Roisin McKenna

 

 

 

THE L/C BANK

 

EXECUTED as a DEED for and on behalf of

 

DEUTSCHE BANK AG, LONDON BRANCH

 

By:

/s/ Thomas Kirby

 

By:

/s/ David McDiarmid

 

 

 

 

 

 

 

 

Thomas Kirby

 

 

David McDiarmid

 

 

 

 

 

 

 

 

Vice President

 

 

Managing Director

 

 

11

--------------------------------------------------------------------------------


 

THE ADDITIONAL FACILITY LENDERS

 

EXECUTED AS A DEED by

)

 

 

 

 

DEUTSCHE BANK AG, LONDON

)

 

 

 

 

BRANCH

)

 

 

/s/ Thomas Kirby

 

 

)

 

 

Title: Vice President

 

acting by its authorised signatories

)

 

 

 

 

                                                         and

)

 

 

 

 

 

 

 

 

/s/ David McDiarmid

 

 

)

 

 

Title: Managing Partner

 

acting under the authority of that

)

 

 

 

 

company

)

 

 

 

 

 

 

In the presence of :

 

 

/s/ Ilias Katsoulis

 

 

 

 

 

 

Name of witness:

Ilias Katsoulis

Address of witness:

1 Great Winchester Street, London EC2N 2EQ

Occupation of witness:

Vice President

 

12

--------------------------------------------------------------------------------


 

EXECUTED AS A DEED by

)

 

 

 

 

BANK OF AMERICA, N.A.

)

 

 

 

 

acting by:

)

 

 

 

 

 

 

 

 

 

 

/s/ Braj Chandak

 

 

 

 

 

 

 

 

 

 

 

Name: Braj Chandak

 

 

 

 

 

 

 

 

 

 

 

Title:  Vice President

 

 

 

 

 

 

 

In the presence of:

 

 

/s/ Anna Sofia Geib

 

 

 

 

 

 

 

Witness name:

Anna Sofia Geib

 

Witness address:

31B Inglewood Road

 

 

NW6 1QT

 

 

London

 

Witness occupation:

Credit Analyst

 

 

13

--------------------------------------------------------------------------------


 

EXECUTED AS A DEED by

)

 

 

 

 

BNP PARIBAS LONDON BRANCH

)

 

 

 

 

acting by:

)

 

 

 

 

 

/s/ Louis Kenna

 

/s/ Jeffrey Krogh

 

 

 

 

 

Name: Louis Kenna

 

Name: Jeffrey Krogh

 

 

 

 

 

Title:  Managing Director

 

Title:  Director

 

 

 

In the presence of:

 

 

/s/ Nathan Harwood

 

 

 

 

 

 

 

Witness name:

Nathan Harwood

 

Witness address:

71E Drayton Park Road

 

 

London

 

 

N51 DH

 

Witness occupation:

Banking

 

 

14

--------------------------------------------------------------------------------


 

EXECUTED AS A DEED for and on behalf of

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK

 

 

By:

/s/ Stephen Tubb

 

By:

/s/ Arnaud Chupin

 

 

15

--------------------------------------------------------------------------------


 

EXECUTED AS A DEED by

GOLDMAN SACHS INTERNATIONAL BANK

 

 

By:

/s/ Eugene Leouzon

 

 

 

 

 

Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Harry Maxwell-Hyslop

 

 

 

 

 

Company Secretary

 

 

 

 

 

16

--------------------------------------------------------------------------------


 

EXECUTED AS A DEED by

)

 

 

 

 

HSBC BANK PLC

)

 

 

 

 

acting by:

)

 

 

 

 

 

 

 

 

 

 

/s/ John Haire

 

 

 

 

 

 

 

 

 

 

 

Name:  John Haire

 

 

 

 

 

 

 

 

 

 

 

Title:    Director

 

 

 

 

 

 

 

In the presence of:

 

 

/s/ Vicky West

 

 

 

 

 

 

 

Witness name:

Vicky West

 

Witness address:

HSBC Bank PLC

 

 

8 Canada Square

 

 

London

 

Witness occupation:

Solicitor

 

 

17

--------------------------------------------------------------------------------


 

EXECUTED AS A DEED by

)

 

 

 

 

JP MORGAN CHASE BANK, N.A.

)

 

 

 

 

LONDON BRANCH

)

 

 

 

 

acting by:

 

 

 

 

 

 

 

 

 

 

 

/s/ Carlos Vazquez

 

 

 

 

 

 

 

 

 

 

 

Name:  Carlos Vazquez

 

 

 

 

 

 

 

 

 

 

 

Title:    Executive Director

 

 

 

 

 

 

 

In the presence of:

 

 

/s/ Ekta Fors

 

 

 

 

 

 

 

Witness name:

Ekta Fors

 

Witness address:

10 Aldermanbury

 

 

London

 

 

EC2V 7RF

 

Witness occupation:

Investment Banking

 

 

18

--------------------------------------------------------------------------------


 

EXECUTED AS A DEED by

)

 

 

 

 

LLOYDS TSB BANK PLC

)

 

 

 

 

acting by:

)

 

 

 

 

 

 

 

 

 

 

/s/ Richard Price

 

 

 

 

 

 

 

 

 

 

 

Name:  Richard Price

 

 

 

 

 

 

 

 

 

 

 

Title:    Head of Telecoms

 

 

 

 

 

 

 

In the presence of:

 

 

/s/ Lyes Chebboot

 

 

 

 

 

 

 

Witness name:

Lyes Chebboot

 

Witness address:

10 Gresham Street

 

 

London

 

 

EC2V 7AE

 

Witness occupation:

Banker

 

 

19

--------------------------------------------------------------------------------


 

EXECUTED AS A DEED by

)

 

 

 

 

THE ROYAL BANK OF SCOTLAND PLC

)

 

 

 

 

acting by:

)

 

 

 

 

 

 

 

 

 

 

/s/ Adrian Collins

 

 

 

 

 

 

 

 

 

 

 

Name:  Adrian G. Collins

 

 

 

 

 

 

 

 

 

 

 

Title:    Managing Director

 

 

 

 

 

 

 

In the presence of:

 

 

/s/ Simon Hamill

 

 

 

 

 

 

 

Witness name:

Simon Hamill

 

Witness address:

135 Bishopsgate

 

 

London

 

 

EC3M 3TP

 

Witness occupation:

Banker

 

 

20

--------------------------------------------------------------------------------


 

EXECUTED AS A DEED by

)

 

 

 

UBS LIMITED

)

 

 

 

acting by:

)

 

 

 

 

 

 

 

 

/s/ Juergen Stein

 

/s/ Oliver Gaunt

 

 

 

 

 

 

 

Name:  Juergen Stein

 

Name:  Oliver Gaunt

 

 

 

 

 

 

 

Title:   Managing Director

 

Title:   Director

 

 

 

 

In the presence of:

 

 

/s/ Rudi Schembri-Galea

 

 

 

 

 

 

 

Witness name:

Rudi Schembri-Galea

 

Witness address:

2 Finsbury Avenue

 

 

London

 

 

EC2M 2PP

 

Witness occupation:

Associate Director

 

 

21

--------------------------------------------------------------------------------


 

APPENDIX 1

 

ADDITIONAL FACILITY LENDERS AND COMMITMENTS

 

Lender

 

(Notional)
Additional
Facility 1 (£)

 

(Notional)
Additional
Facility 2 (£)

 

Additional Facility
Commitment (£)

 

Deutsche Bank AG, London Branch

 

47,500,000

 

27,500,000

 

75,000,000

 

BNP Paribas London Branch

 

48,450,000

 

26,550,000

 

75,000,000

 

Bank of America, N.A.

 

47,500,000

 

27,500,000

 

75,000,000

 

Crédit Agricole Corporate and Investment Bank

 

47,500,000

 

27,500,000

 

75,000,000

 

Goldman Sachs International Bank

 

712,500

 

74,287,500

 

75,000,000

 

JPMorgan Chase Bank, N.A. London Branch

 

11,875,000

 

63,125,000

 

75,000,000

 

Lloyds TSB Bank plc

 

47,500,000

 

27,500,000

 

75,000,000

 

The Royal Bank of Scotland plc

 

47,500,000

 

27,500,000

 

75,000,000

 

UBS Limited

 

47,500,000

 

27,500,000

 

75,000,000

 

HSBC Bank plc

 

0

 

75,000,000

 

75,000,000

 

Total Commitments

 

 

 

 

 

750,000,000

 

 

22

--------------------------------------------------------------------------------


 

APPENDIX 2

 

ADDITIONAL FACILITY LENDERS TAX STATUS

 

Lender

 

Tax Status

Deutsche Bank AG, London Branch

 

UK Bank Lender

BNP Paribas London Branch

 

UK Bank Lender

Bank of America, N.A.

 

UK Bank Lender

Crédit Agricole Corporate and Investment Bank

 

UK Bank Lender

Goldman Sachs International Bank

 

UK Bank Lender

JPMorgan Chase Bank, N.A. London Branch

 

UK Bank Lender

Lloyds TSB Bank plc

 

UK Bank Lender

The Royal Bank of Scotland plc

 

UK Bank Lender

UBS Limited

 

UK Bank Lender

HSBC Bank plc

 

UK Bank Lender

 

23

--------------------------------------------------------------------------------


 

APPENDIX 3

 

CONDITIONS PRECEDENT TO ADDITIONAL FACILITY UTILISATION

 

1.                                       Corporate Documents

 

In relation to each Obligor and, if applicable, each general partner of any
Obligor in respect of the Additional Facility:

 

(a)          a copy of its up-to-date constitutional documents or a certificate
of an authorised officer of the Company confirming that such Borrower has not
amended its constitutional documents in a manner which could reasonably be
expected to be materially adverse to the interests of the Lenders since the date
the Obligor’s Certificate in relation to such Obligor was last delivered to the
Facility Agent.

 

(b)         a copy of a board resolution or a manager’s or partner’s resolution
of such person approving the incurrence by such person of the indebtedness under
the Additional Facility; and

 

(c)          a duly completed certificate of a duly authorised officer of such
person in the form attached Appendix 4 (Form of Additional Facility Officer’s
Certificate) with such amendments as the Facility Agent may agree.

 

2.                                       Fees

 

Evidence that the agreed fees payable by the Company in connection with the
utilisation of the Additional Facility have been or will be paid.

 

3.                                       Designation

 

Duly executed copy of notices of the Company of:

 

(a)          designating the Additional Facility as New Senior Liabilities in
accordance with Clause 12 (New Senior Liabilities) of the Group Intercreditor
Agreement; and

 

(b)         designating the Additional Facility as Designated Senior Liabilities
in accordance with Clause 8.2 (Designated Senior Liabilities) of the HYD
Intercreditor Agreement.

 

4.                                       Legal Opinion

 

An opinion of: Latham & Watkins (London) LLP, legal advisers to the Facility
Agent and the Mandated Lead Arrangers on matters of English law.

 

5.                                       Prepayment Notices

 

Irrevocable prepayment notices in respect of the Facilities made available to
the Borrowers under Clause 2.1(a) and (b) of the Facilities Agreement.

 

24

--------------------------------------------------------------------------------


 

APPENDIX 4

 

FORM OF ADDITIONAL FACILITY OFFICER’S CERTIFICATE

 

To:             Deutsche Bank AG, London Branch as Facility Agent

 

We refer to the facilities agreement dated 16 March 2010 (as from time to time
amended, varied, novated or supplemented, the “Facilities Agreement”) and made
between, inter alia, Virgin Media Inc. as Ultimate Parent, Virgin Media Finance
PLC as Parent, Virgin Media Investment Holdings Limited, Virgin Media Limited,
Virgin Media Wholesale Limited, VMIH Sub Limited and Virgin Media SFA Finance
Limited as Original Borrowers, BNP Paribas London Branch and Deutsche Bank AG,
London Branch as Global Coordinators and Physical Bookrunners, BNP Paribas
London Branch, Deutsche Bank AG, London Branch, Crédit Agricole Corporate and
Investment Bank, GE Corporate Finance Bank SAS, Goldman Sachs International,
J.P. Morgan PLC, Lloyds TSB Corporate Markets, Merrill Lynch International, The
Royal Bank of Scotland plc and UBS Limited as Bookrunners and Mandated Lead
Arrangers, Deutsche Bank AG, London Branch as Facility Agent, Deutsche Bank AG,
London Branch as Security Trustee and the financial and other institutions named
in it as Lenders. Terms defined in the Facilities Agreement shall have the same
meanings in this Certificate.

 

I, [name], a Director of [name of Obligor] of [address] (the “Company”)

 

CERTIFY without personal liability, that:

 

(a)                                  [attached to this Certificate marked “A”
are true, correct, complete and up-to-date copies of all documents which contain
or establish or relate to the constitution of the Company/;] / [the Company has
not amended any of its constitutional documents in a manner which could be
reasonably expected to be materially adverse to the interests of the Lenders
since the date such documents were last delivered to the Facility Agent];

 

(b)                                 attached to this Certificate marked
[“A”/“B”] is a true, correct and complete copy of [resolutions duly passed] at a
meeting of the Board of Directors duly convened and held on [·] or the
equivalent thereof passed as a written resolution of the Company approving the
Relevant Finance Documents to which the Company is a party and authorising their
execution, signature, delivery and performance and such resolutions have not
been amended, modified or revoked and are in full force and effect; and

 

(c)                                  the incurrence of the indebtedness under
the Additional Facility by the Company will not breach any borrowing,
guaranteeing or other indebtedness limit to which the Company is subject

 

(d)                                 the following signatures are the true
signatures of the persons who have been authorised to sign any necessary
documents on behalf of the Company and to give notices and communications
(including Utilisation Requests), under or in connection with the Relevant
Finance Documents on behalf of the Company.

 

25

--------------------------------------------------------------------------------


 

Name

 

Position

 

Signature

 

 

 

 

 

[·]

 

[·]

 

[·]

 

 

Signed:

 

 

Director/Secretary

 

 

Date:  [·]

 

 

I, [name], a Director of [name of Obligor] (the [“Company”]), certify that the
persons whose names and signatures are set out above are duly appointed [·] of
the Company and that the signatures of each of them above are their respective
signatures.

 

Signed:

 

 

Director/Secretary

 

 

Date:  [·]

 

26

--------------------------------------------------------------------------------